Case 0:19-cv-60179-BB Document 37 Entered on FLSD Docket 08/29/2019 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE NO: 19-cv-60179-BLOOM/VALLE


 BRENDAN SWEENEY,
 individually and on behalf of all
 others similarly situated,                                    CLASS ACTION

        Plaintiff,                                             JURY TRIAL DEMANDED

 v.

 NOVA DENTAL INC.,

       Defendant.
 __________________________________/

                                     JOINT NOTICE OF SETTLEMENT

        Plaintiff, Brendan Sweeney, and Defendant Nova Dental Inc., by and through their

 undersigned counsel, hereby give notice that the parties have reached a settlement with respect to

 Plaintiff’s claim. Plaintiff and Defendant anticipate filing a Stipulation of Dismissal within thirty

 (45) days.

 Dated: August 29, 2019

 Respectfully submitted,

 EISENBAND LAW, P.A.                               JOSEPH A. SORCE & ASSOCIATES, P.A.

 /s/ Michael Eisenband                             /s/ Joseph A. Sorce
 515 E. Las Olas Boulevard, Suite 120              Joseph Sorce
 Ft. Lauderdale, Florida 33301                     Florida Bar No 38288
 Michael Eisenband                                 Joseph A. Sorce & Associates, P.A.
 Florida Bar No. 94235                             999 Ponce de Leon Blvd., Suite 1020
 MEisenband@Eisenbandlaw.com                       Coral Gables, FL 33134
 Telephone: 954.533.4092                           Tel.: (305) 529-8544
                                                   Email: JSorce@FlConstructionlawyer.com
 Counsel for Plaintiff
                                                   Attorneys for Defendant
Case 0:19-cv-60179-BB Document 37 Entered on FLSD Docket 08/29/2019 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I hereby certify that on August 29, 2019, I electronically filed the foregoing document

 with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

 served this day on all counsel identified below via transmission of Notices of Electronic Filing

 generated by CM/ECF or in some other authorized manner.

                                                                /s/ Michael Eisenband
                                                                Michael Eisenband




                                                2
